Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/ Restriction

1.	Claims 1-20 are pending in this application. 

2.	Claims 1-20 are directed to a semiconductor device are restricted as follows:
The claims are directed to the following patently distinct species of the claimed invention:
	1/ Species 1: Embodiment 1.   	Species of Figures 1A-1B, 1C  
	2/Species 2:  Embodiment 2	            Species of Figure 2
3/Species 3: Embodiment 3.	              Species of Figure 3A
4/Species 4: Embodiment 4.	              Species of Figure 3B
2/Species 2:  Embodiment 2	            Species of Figure 2
3/Species 3: Embodiment 3.	              Species of Figure 3A
4/Species 4: Embodiment 4.	              Species of Figure 3B
2/Species 2:  Embodiment 2	            Species of Figure 2
3/Species 3: Embodiment 3.	              Species of Figure 3A
4/Species 4: Embodiment 4.	              Species of Figure 3B
5/Species 5:  Embodiment 5	            Species of Figure 3C
6/Species 6: Embodiment 6.	              Species of Figure 3D
7/Species 7: Embodiment 7.	              Species of Figure 3E
8/Species 8:  Embodiment 8	            Species of Figure 3F
9/Species 9: Embodiment 9.	              Species of Figure 3G
10/Species 10: Embodiment 10.	   Species of Figure 3H
11/Species 11:  Embodiment 11	  Species of Figure 4
12/Species 12: Embodiment 12.	  Species of Figure 5A
13/Species 13: Embodiment 13.	   Species of Figure 5B
14/Species 14: Embodiment 14.	  Species of Figure 5C
15/Species 15: Embodiment 15.	   Species of Figure 5D
This application contains claims directed to the patentably distinct species as set forth above. The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species inherently shown by the distinct embodiments of the Figures.  In addition, these species are not obvious variants of each other based on the current record. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112 (a)
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. 

3.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a diligently filed petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(h).
                                                      CONCLUSION 

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thinh T Nguyen whose telephone number is 571-272-1790.  The examiner can normally be reached on 9.30 AM 6.30 PM Monday through Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on (571) 272-1867.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval [PAIR] system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




                                                                           /THINH T NGUYEN/                                                                           Primary Examiner, Art Unit 2897